Citation Nr: 1111557	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-44 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an eye disability.

4. Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hepatitis.

6. Entitlement to service connection for a disability manifested by liver cysts.

7. Entitlement to service connection for bronchiectasis and pneumonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1948 to February 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence.  His claims file is now in the jurisdiction of the Chicago, Illinois RO. 

The matters of service connection for hearing loss and tinnitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. A disability characterized by liver cysts was not manifested in service; the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service or to any event therein.

2. Bronchiectasis, pneumonia, and/or a disability manifested by lung cysts were not manifested in service; bronchiectasis is not shown to have been manifested to a compensable degree in the first year following the Veteran's discharge from active duty; and it is not shown that the Veteran has, or during the pendency of the claim has had, a bronchiectasis, pneumonia, or a disability manifested by lung cysts.  

3. At a pre-hearing conference before the September 2010 Travel Board hearing the Veteran expressed his intent (affirmed on the record during the hearing) to withdraw his appeal in the matters of service connection for an eye disability, hypertension, and hepatitis; there is no question of fact or law in these matters remaining before the Board.


CONCLUSIONS OF LAW

1. Service connection for a disability manifested by liver cysts is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. Service connection for bronchiectasis, pneumonia, and/or a disability manifested by liver cysts is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3. Regarding the matters of service connection for an eye disability, hypertension, and hepatitis, the criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2008 letter informed the Veteran of disability rating and effective date criteria.  A September 2009 statement of the case (SOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

As there is no competent evidence that the Veteran has a disability manifested by liver cysts that might be related to his service or that he has had bronchiectasis, pneumonia, or lung cysts during the pendency of the instant claims/appeals, the "low threshold" standard as to when an examination to secure a nexus opinion is necessary is not met; development for a nexus examination in these matters is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

The Veteran's service treatment records (STRs) are associated with his claims file and available pertinent postservice treatment records have been secured.  At the September 2010 Travel Board hearing the Veteran reported that he had received treatment for liver cysts at the Hines VA Medical Center.  The evidence of record shows that the Veteran has a diagnosis of liver lesions/history of cysts.  He has not indicated that any VA physician has related the liver cysts to his service, to include as due to alleged exposure to pesticides therein.  To substantiate the claim of service connection under the Veteran's alleged pesticide exposure theory of causation, the Veteran must show both that he was exposed to pesticides in-service, and that such exposure caused liver cysts.  Cumulative VA treatment records (without a nexus opinion suggesting a possible nexus) would not establish the latter; therefore, development for updated treatment records is not necessary.  

Regarding the claim of service connection for a pulmonary disability, March and July 2009 RO letters asked the Veteran to identify the providers of the earliest postservice treatment he received for pulmonary disability; he did not do so.  In his September 2010 he indicated that that the hospital had closed.  Accordingly, development to obtain records of the alleged earliest postservice treatment is not possible.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Liver disability

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the liver.  While service records do not reflect any specific pesticide/DDT exposure in service, for purposes of this appeal (only) it may reasonably be assumed that the Veteran had some brief exposure to areas where DDT/pesticides were used.

An April 2004 private outpatient treatment record notes that the Veteran had a past history of cysts of the liver.

A June 2004 private CT scan was interpreted as revealing three lesions within the right lobe of the liver (most likely hemangiomas).  

The Veteran submitted a September 2010 printout from Wikipedia summarizing the book 'Silent Spring.'  It notes that cumulative/long-term exposure to DDT was shown to cause liver related illness and tumors, and that there may be a latency period of up to 30 years or more for certain cancers due to such exposure.  

The Veteran alleges that he has cysts of the liver (manifested 51 years post-service/alleged exposure) as a result of being exposed to pesticides (used for killing cockroaches) for "between five and eight minutes" while in service (See p. 8, hearing transcript).  His private treatment records document a history of liver cysts and show a CT finding of liver lesions.  However, as a liver cyst disability was not manifested in service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  To establish service connection for such disability under these circumstances, the Veteran must show that it is (may be) related to his service (to include as due to pesticide exposure therein).  

The matter of a nexus between recently appearing liver pathology and remote environmental exposures is a complex medical question, not one subject to lay observation.  The Veteran has not provided any medical opinion or textual evidence that relates his liver cysts to his service (to include as due to the alleged pesticide exposure therein).  He has submitted textual evidence suggesting a possible nexus between cumulative/long-term exposure to DDT and liver tumors; however, even the most liberal interpretation of his hearing testimony that his exposure to pesticide in service occurred over 5 to 8 minutes would not lead to a conclusion that there was "long term" exposure to DDT (and the single such incident reported would mitigate against any finding of a cumulative effect).  Notably also, the first clinical notation of liver cysts was in 2004, more than 51 years postservice (and the Silent Spring excerpt suggests that 30 years would be a lengthy latent interval- for liver tumors).  Notably, a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 
As the preponderance of the evidence is against a finding of a nexus between any liver cyst disorder and the Veteran's service or any incident therein, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Bronchiectasis, Pneumonia, Lung Cysts

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to respiratory disorders.  On service separation examination in February 1953, his respiratory system was normal on clinical evaluation, and a chest x-ray was negative.  There is no medical evidence that a chronic lung disability (and specifically bronchiectasis) was manifested in the first postservice year.  Consequently, service connection for bronchiectasis, pneumonia, or lung cyst disability on the basis that such disability became manifest in service and persisted (or on a presumptive basis -for bronchiectasis as a chronic disease under 38 U.S.C.A. § 1112)  is not warranted.  In this regard the Board notes that more recently the Veteran has alleged that although he had previously reported an initial hospitalization for bronchiectasis (at a hospital no longer in existence, and records of which are unavailable) in 1964, his actual initial episode of bronchiectasis was in 1954 (at which time he did not seek treatment).  While he may be competent to establish a diagnosis of bronchiectasis at such earlier point in time by his own lay observation (based on knowledge of symptoms of the disease acquired when any such diagnosis was ultimately made by medical professionals), the Board finds his allegation of the manifestation of such disease within the chronic disease postservice presumptive period self-serving, compensation-driven, and not credible (particularly in light of the overall record which does not show a long-standing bronchiectasis disease process.   

The threshold matter that must next be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (bronchiectasis, pneumonia, or a lung cyst disability).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The evidence of record does not show (or suggest) that the Veteran has any such disability.  He has not provided evidence of current or recent medical treatment for any chronic disability of the lungs (and in fact in September 2010 hearing testimony indicated that he had not had a reoccurrence of symptoms of bronchiectasis and pneumonia since 1974).  Treatment records submitted include reports of private general medical evaluations (which noted normal respiratory findings/and no signs or symptoms of a respiratory disability).  

In the absence of any evidence of a current chronic respiratory disability (and in light of the Veteran's own testimony that he has not had any related symptoms since 1974), the Board finds that the Veteran does not have bronchiectasis, pneumonia, or a lung cyst disability, and has not presented a valid claim of service connection for such disability.  Accordingly, the preponderance of the evidence is against his claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

      Eye disability, Hypertension, Hepatitis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-hearing conference at the September 2010 Travel Board hearing the Veteran expressed his intent to withdrawal the appeals in the matters of service connection for an eye disability, hypertension, and hepatitis.   Such intent was later confirmed on the record by the Veteran's representative.  Inasmuch as the Veteran has withdrawn his appeals in the matters of service connection for an eye disability, hypertension, and hepatitis, there is no allegation of error of fact or law in these matters before the Board.  Hence, the Board does not have jurisdiction to consider appeals in the matters, and the appeals must be dismissed.
ORDER

Service connection for a disability manifested by liver cysts is denied.

Service connection for bronchiectasis, pneumonia, and/or a disability manifested by lung cysts is denied.  

The appeals seeking service connection for an eye disability, hypertension, and hepatitis are dismissed.  


REMAND

Regarding the claims of service connection for hearing loss and tinnitus, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to these claims.  See 38 C.F.R. § 3.159.   

At the outset, the Board observes that in January 2011 correspondence the Veteran stated that the undersigned stated in the hearing that he was "giving [the Veteran] the tinnitus claim."  By the recollection of the undersigned (and as the hearing transcript confirms), what was conceded is that by virtue of his service occupation and environment the Veteran was exposed to substantial noise trauma in service (The Veteran also objected extensively that he was not afforded opportunity to expound at greater length regarding his exposure to noise trauma in service.  Inasmuch as his reported allegations of noise trauma in service have been conceded, further testimony regarding the noise trauma would have been cumulative, and moot.)  Included with the Veteran's correspondence were a letter from his audiologist, a buddy statement, and other documentary evidence and statements.     

Existing law and regulations mandate a return of this file to the AMC for due process considerations.  The above noted additional evidence pertaining to the Veteran's claims of service connection for hearing loss and tinnitus was not reviewed by the RO in conjunction with the matters on appeal, and RO consideration of this additional evidence was not waived.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  

Additionally, the November 2006 examiner did not provide sufficient explanation of rationale for the opinions regarding hearing loss and tinnitus.  The examiner did not adequately explain why the Veterans tinnitus is unrelated to the conceded exposure to noise exposure in service or address the Veteran's  account that he has had tinnitus since approximately 1952.  Additionally, a more detailed explanation of the rationale for the opinion regarding a nexus between the Veteran's hearing loss and noise trauma in service would be of assistance to the Board (textual support for the assertion that "noise induced hearing loss does not progress once the noise has ceased".   

Accordingly, the case is REMANDED for the following:

1. The RO should return the Veteran's claims folder (to include this remand) to the November 2006 VA examiner for a more detailed explanation of the rationale for the opinions then offered.  The examiner must address the Veteran's report that he had the onset of tinnitus during service, and cite to textual evidence/treatise in support of any such opinion as that hearing loss due to noise trauma does not progress once the source of noise trauma is removed. 
 
If that examiner is unavailable to provide the further explanation sought, the RO should arrange for another examination (by an appropriate provider) to secure the opinions/explanation of rationale sought. 

2. The RO should then review all additional evidence received, then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


